DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 12 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-6, 8, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0279180) in view of Kubo (JP2001085908) all references of record.
	Park (e.g. Fig. 8) teaches a resonator including: a metal housing enclosing a cavity/space (700); an arrangement of arms (e.g. 711-714) that can be dielectric (e.g. see [0141]); the arms 714 and 712 can be considered first and second dielectric elements and are separated opposite from each other by a gap (Claim 4) and are not offset laterally (Claim 5); the dielectric elements are equal in size (Claim 3); the housing has a portion/aperture open in a sidewall for a probe (e.g. 732) (Claim 6); inherently the thermal expansion of the resonator housing would influence a relative position between the first dielectric element and the second dielectric element and a dimension of the gap since the arms all are fixed to the bottom of the housing and inherently the bottom of the housing would expand and contract as the device gets hotter or colder thus the gap between the arms would change as the bottom moved in and out which would move the arms toward or away from each other (i.e. the gap between the arms would get smaller as housing expanded outwardly) (Claim 8); the arms are indirectly coupled to the housing with supports (e.g. 723) (Claim 11); and more than one resonator can be coupled together as a filter (e.g. see Fig. 23) (Claim 15).

Kubo provides the general teaching of forming a resonator cavity housing from aluminum.
It would have been considered obvious to one of ordinary skill in the art to have modified the Park generic conductive metal housing to have been aluminum such as taught by Kubo, because it would have been a mere selection of a specific conductive metal housing material for the unspecified conductive metal while performing the same function as Kubo of enclosing a resonant cavity. Furthermore, it would have been an obvious consequence of the housing being aluminum and the arms being dielectric for the thermal expansion coefficient of the dielectric arms to have been less than the housing aluminum so that each of the first and second dielectric elements expand or contract by a smaller amount than the resonator space .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0279180) in view of Kubo (JP2001085908) as applied to claims 1 and 8 above, and further in view of Woods (US 6,362,708) all references of record.
The combination of Park and Kubo teaches a resonator device as described above. Also, Park shows that a single surface (the bottom surface) of the arms is coupled with the supports.
However, the combination does not explicitly teach that the dielectric arms are adhesively bonded to the housing on a single surface of the arms.
Woods (e.g. see Col. 22, lines 30-34) provides the general teaching of bonding a resonator on the bottom surface to a support and the support to the housing.
It would have been considered obvious to one of ordinary skill in the art to have modified the Park/Kubo device to have the support adhesively bonded to the underside of the arms and to the housing such as taught by Woods, because it would have provided a specific art-recognized functionally equivalent means for securing the dielectric to the housing that is equivalent to mechanical securing devices, as recognized by Woods.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0279180) in view of Kubo (JP2001085908) as applied to claim 1 above, and further in view of Sewiolo et al. (US 2017/0294280) all references of record .
The combination of Park and Kubo teaches a resonator device as described above. However, the combination does not explicitly teach that the resonator dielectric is aluminum oxide.
Sewiolo provides the general teaching that a resonator can be aluminum oxide dielectric. 
It would have been considered obvious and routine to one of ordinary skill in the art to have modified the generic dielectric of Park to have been aluminum oxide such as taught by Sewiolo, because it would have been a mere selection of a specific known radio frequency resonator dielectric material for the unspecified dielectric in same problem functional purpose of dielectric radio frequency resonating devices.

Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive. 
Applicant argues Park in view of Kubo does not disclose or suggest, inter alia, "the first and second dielectric elements are configured to compensate for variations of a resonant frequency of the resonator that result from thermal expansion or contraction of the resonator housing, so that the resonant frequency of the resonator is kept at the same value or at substantially the same value despite variations of the temperature and different absolute 
In response to applicant's argument that the prior art references do not disclose or suggest the functionality or result taught by the present invention, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the obvious combination of Park and Kubo in the rejections, the structure is identical to the present invention including the same materials as the present invention disclosure of an aluminum housing and dielectric elements spaced apart of any type dielectric (e.g. see present specification [0049]). Obviously the structure of the combination in the obviousness rejections would function the same as the claimed invention since it is the same structure having the same materials in the same physical orientation. Also, the fact that Applicant recognized another advantage for their invention which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In other words, the prior art obviousness combination results in the same structure as the presently claimed invention and the claim limitations regarding configuring to compensate in relation to thermal characteristics  would flow naturally from the prior art combination since the combination has the same materials and structural .

Allowable Subject Matter
Claims 7 and 9 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Stephen E. Jones/Primary Examiner, Art Unit 2843